THIS TECHNOLOGY LICENCE AGREEMENT (the "Agreement") is made the 8th day of June
2008.
 
Between:
 
(1)   David Bychkov, founder and inventor of the BT2 technology, on individual
whose address is at 7432 Emerald Drive, Manassas, Virginia (hereinafter called
"the Licensor") of the first part;
 
And


(2)   BT2 International, Inc., a company incorporated in Nevada whose registered
office is at Suite 2067, 1117 Desert Lane, Las Vegas, NV 89102-0000 (hereinafter
called "the Licensee") of the second part.

 
WHEREAS:


A.    The Licensor has developed and is the sole and exclusive owner of the
Intellectual Property Rights in the Technology (as these terms are defined
herein).
 
A.    The Licensee wishes to obtain a licence to use the Technology for the
purpose of fabricating and manufacturing products from the Patents pending and
marketing and distributing products from the Patents pending in the
        Territories.



A.    The Licensor is prepared to grant to the Licensee, an exclusive,
transferable and non-revocable right and licence to the Technology within the
Territory, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency arc acknowledged, the
parties hereby agree as follows:


1.            DEFINITIONS
 
                "Confidential Information"   Means all information (whether in
print, oral, magnetic, optical or electronic form) which is expressly marked as
confidential or which is manifestly of a confidential nature or which is
confirmed in writing to be confidential within thirty (30) day of its
disclosure. It shall include, but shall not be limited to, all information of
the Licensor which relates to:
 
(a)   the subject matter of this Agreement;
 
(b)   the  content of the Technology, including all directions, instructions,
manuals, drawings and/or processes (whether in tangible form or otherwise)
provided to the
Licensee arising out of connection with the use of the Technology  or any part
thereof;
 
1

--------------------------------------------------------------------------------


(a)   the personnel, policies, product plans, designs, costs, finances,
marketing plans, research development or business strategies of the Licensor;
and
 
(a)   the terms upon which the Technology is being supplied pursuant to this
Agreement.
 
Information shall not be considered confidential to the extent that it is
publicly disclosed through no fault of the receiving party hereto, either before
or after it becomes known to the receiving party.

 

"Documentation"   Means the operating manuals, guides and other support
materials provided by the Licensor to the Licensee in either print, magnetic,
optical or electronic form, including any materials which are designed to assist
or supplement the understanding or application of the Technology.     "Effectivc
Date"   Means the 8th day of June 2008.     "End-User" Means an end-user of the
Licensed Product that has, before securing access to the Licensed Product,
entered into an EULA, with the Licensee.     "EULA"
Means the end-user licence agreement between the Licensee and each end user in
the Territory which permits the use of the Technology by such end-user and which
incorporates the provisions set out in Clause 5.1.7.
    "Field of Use"
Means the field of monitoring devices to be used in the health care industry.
    "Implementation Date" 
Means the date upon which the Licensee commences the actual fabrication,
manufacture and marketing of the products. Such date is expected to commence
once the second round of financing is completed, some 120 days after the
Effective Date of this agreement.
    "Improvements"   Means any and all changes, modifications, additions,
alterations, enhancements, upgrades and development to the Technology, but shall
not include any part of the Technology or Documentation, which remains
proprietary to the Licensor.

 
2

--------------------------------------------------------------------------------



    "Intellectual Property Rights" Mean any and all vested, contingent or future
inventions, innovations, discoveries, design rights, model rights, patents,
patent applications, trade secrets, copyrights, codes, technical information and
know-how, including but not limited to any methods, techniques, processes,
discoveries, inventions, innovations, unpatentable processes, technical
information, specifications, recipes, formulae, designs, plans documentation,
drawings, data and other technical information, relating to the Technology,
Documentation and the Licensed Product, registrations of and applications to
register any of the aforesaid rights, rights in the nature of any the aforesaid
rights in any country, rights in the nature of unfair competition rights and
rights to sue for passing off relating to the Technology and Documentation and
any other proprietary information belonging to the Licensor, whether solely,
jointly or otherwise.     "License"  Means the licence granted to the Licensee
under Clause 2.     "License Fee"   Means the fees payable by the Licensee to
the Licensor as set out in Clause 3.1.1.     "Licensed Product"   Means any
monitoring device, in the form prescribed in the Patent pending documents, and
fabricated using any part of the Technology, and as described in Schedule 2.    
"Parties" Means the Licensor and the Licensee collectively and "Party" means
either the Licensee or the Licensor, as the context dictates.     "Revenue"
Means any and all revenues received and receivable by the Licensee, including
but not limited to transaction fees, subscription fees, and all other revenue
sources attributable to the use of the Technology under this Agreement. For the
purposes of this definition, the Revenue shall be computed prior to any taxes,
refund, discount, credit or other offset that the Licensee may deduct from the
Revenue.    

 
 
3

--------------------------------------------------------------------------------

 
 

"Royalty"      Means the percentage of annual Revenue payable by the Licensee to
the Licensor as calculated in Schedule 3.     "Sale Price" Means the price
quoted and charged by the Licensee in direct sales to any party of any part of
the Licensed Product     "Technology"  Means the products manufactured from the
Patents pending as described in Schedule I, as the same exists on the Effective
Date and to be licensed to the Licensee under this Agreement for the Field of
Use.     "Term"   Means the licence duration as stipulated in Clause 11.1 below.
    "Territory"   Means the territories of the world that this License applies.

                                 
1.2     In this Agreement, unless contrary intention appears:
 
(a)      the clause headings are for case of reference only and shall not be
relevant to interpretation;
 
(a)      a reference to a clause number is a reference to its subclauses;
 
(a)     words in the singular number include the plural and vice versa;
 
(a)     words importing a gender include any other gender;
 
(a)     a reference to a person includes bodies corporate and unincorporated
associations and partnerships;
 
(a)      a reference to a schedule or clause is a reference to a schedule or
clause of this Agreement;
 
(a)      the recitals to this Agreement do not form part of the Agreement; and
 
(a)      monetary references are references to the United States currency.
 
2.       LICENCE
 
2.1  
Subject to the Licensee's compliance with the terms and conditions of this
Agreement, the Licensor hereby grants to the Licensee an exclusive,
transferable, non-revocable (except for cause) right and licence, to use the
Technology solely for the purposes of:

 
    2.1.1     
to fabricate and manufacture products from the Patents;

 
4

--------------------------------------------------------------------------------


 
    2.1.2     
to use, have used, make, have made, sell, have sold, and lease, sell and/or
otherwise transfer copies of the Licensed Product on such terms and conditions
as described herein and in the Schedules annexed hereto, in the Field of Use,
within the Territory and for the Term only.

 
2.2  
The Parties agree and acknowledge that this licence transfers to the Licensee
the exclusive, transferable, non-revocable interests in the property or
Intellectual Property Rights to the Technology, Licensed Product and
Documentation. Titles to the Technology, Licensed Product and Documentation and
the Intellectual Property Rights of whatever nature therein (including any
copies, alterations, modifications or amendments made hereto) are and shall
remain the sole property of the Licensor.

 
2.3  
Notwithstanding anything in this agreement, and in particular Item 2.2 (above),
providing all obligations of the Licensee have been met, ownership and title to
the Technology, Licensed Product and Documentation and the Intellectual Properly
Rights of whatever nature therein (including any copies, alterations,
modifications or amendments made hereto) shall transfer to the Licensee upon
meeting the following milestone:

 
•   Meeting the $1,000,000 revenue mark from evaluation kit sales and/or BT2
watch sales to prospective distributors.
 
2.4  
The parties acknowledge that the technology is patented pending in U.S.A.,
however the applications for the technology's uses are worldwide. Therefore this
license applies to all of the countries and territories of the world. In the
event any patent or patent pending process is or becomes in default. Licensee
may intervene and correct such default.

 
2.5  
Should the Licensee feel justified in patenting the technology in other
countries of the world, permission is granted to pursue such action, in whomever
name is more desirable. Whatever action is taken in this regard, the terms and
conditions of this license shall apply.

 
2.6  
All rights not expressly granted herein to the Licensee are reserved by the
Licensor.

  
3.       FEES AND GRANT OF EQUITY
 
3.1
In consideration of the grant of the licence herein, the Licensee agrees to pay
the Licensor the following amounts:

 
    3.1.1     
A non-refundable up-front licence fee of $5,000 being due and payable 120 days
from the date of execution of this Agreement, i.e., on the 8th day of June 2008.
Such fee shall be payable from the first $100,000 raised by the Licensor from
investors identified by the Parties.

 
5

--------------------------------------------------------------------------------


 
    3.1.2     
A non-refundable royalty advance of $25,000 being due and payable 210 days from
the date of execution of this Agreement, i.e., on the 8th day of June 2008. Such
fee shall be payable from the next $500,000 raised by the Licensor from
investors identified by the Parties.

 
        3.13
The fees payable in items 3.1.1 and 3.1.2 shall be considered as advance royalty
payments due in accordance with the royalty scheme set out in Schedule 2 of this
Agreement on a quarterly basis and concurrent with the Licensee's submission of
sales reports pursuant to Clause 5.8, and on the last day the Term.

 
3.2
All payments made to the Licensor shall be in U.S.A. Dollars, without any
deduction set off or withholding whatsoever.

 
3.3
All payments made to the Licensor hereunder shall be exclusive of any sale and
use tax or any similar tariff, import, duty, fees or assessments (including the
amount of interest and penalties in connection therewith) or governmental charge
(collectively know as "Liabilities"). In the event such Liabilities are levied
upon or chargeable for whatever reason, the Licensee shall be responsible for
the payment of or reimbursement to the Licensor for the payment of such
Liabilities (as the case may be)

 
3.4
Time of payment shall be of the essence.

 
3.5
In the event of any failure to make any payment due to the Licensor in
accordance with the foregoing clauses, without prejudice to anything else in
this Agreement and/or any other rights which the Licensor may have at law, the
Licensor shall have the right to:

 
    3.5.1    
forthwith suspend or terminate the Licence hereby granted to the Licensee;
and/or

 
    3.5.2    
provide the Licensee an extension of time to complete such payments, at the sole
discretion of the Licensor

 
    3.5.3    
charge the Licensee, in respect of any and all overdue payments, interest at a
rate of 1% (one per cent) above the base lending rate of the designated bank of
BT2 International, Inc. per month or part thereof, compounded monthly, on the
outstanding balance.

 
3.6
Upon termination of the Licence, the Licensor may repossess any copies of the
Technology, Documentation and Licensed Product delivered to the Licensee or made
by the Licensee including such copies of the Licensed Product in the control or
possession of the Licensee. For such purpose, the Licensee or anyone or more of
its agents or authorized representatives shall be entitled at anytime and
without notice to enter upon any premises in which the same are or are
reasonable believed by the Licensor to be kept, stored or used.

 
3.7
The Parties agree that the Licensor's acceptance of any purported payment of
Royalty from the Licenses shall not be deemed the Licensor's acceptance of the
validity and accuracy of any record and document in support thereof. For
avoidance of doubt, the Licensor reverses the right to reject any such record or
document as valid or accurate subsequent to its acceptance of any purported
payment of Royalty and in such event, the Licensor shall have the right to
recover the balance of any sums thereby found due and unpaid.

 
6

--------------------------------------------------------------------------------


3.8
The parties agree that there will be certain milestones to be achieved during
the development of the final product and the marketing of this BT2 product. As
each of these milestones is achieved, the Licensee shall grant the Licensor
common shares in BT2 International, Inc. in accordance with Schedule 3.

 
4.       LICENSOR'S OBLIGATIONS
 
4.1
The Licensor shall use reasonable endeavours to procure the services of all the
personnel who made up to development team for the Technology. Such services will
be available to the Licensee (1) month from the date of execution of this
Agreement, at such time and place to designated by the Licensor, for the sole
purpose of assisting in the orientation of such staff of the Licensor in the use
and operation of the Technology, and for assisting the Licensee in raising the
capital monies necessary to fabricate, manufacture and market the products from
the Technology. The scope of such orientation shall be determined solely by the
Licensee.

 
4.2  
The Licensee agrees and acknowledges that it shall be solely responsible for any
and all the transportation and other ancillary costs incurred by its selected
staff undergoing the orientation in Clause 4.1.

 
4.3  
The Licensor shall use reasonable endeavours to procure the services of all the
personnel who made up the development team for the Technology. Such services
will be for the purposes of assisting the Licensee with the fabrication and
manufacturing of the products and to provide other technical advice and
assistance in any other aspects of the Licensee. Such services will be available
to the Licensee for a period of 3 years from the Implementation Date of this
Agreement.

 
4.4
Upon the execution of this Agreement, the Licensee hereby confirms that the
Licensor has effected full delivery of the Technology and Documentation and
nothing in this Agreement shall be construed as requiring the Licensor to
prepare or deliver to the Licensee the Technology, Documentation or any further
information, documents or data relating thereto or engage in any technical
studies or research or development or any other obligation with regards to the
use and operation of any part of the Technology including but not limited to the
installation thereof for and on behalf of the Licensee.

 
5.        LICENSEE'S OBLIGATIONS
 
5.1
The Licensee warrants and undertakes that during the Term or the continuance of
the licence granted under this Agreement:

 
7

--------------------------------------------------------------------------------


 
 
        5.1.1 
the Technology and Documentation shall be used solely by the Licensee and/or any
other corporations related or controlled by the Licensee and only for the
purposes contemplated by Clause 2 of this Agreement;

 
            5.1.2  
it shall not take any action which may impair the Licensor's ownership and
exclusive rights to the Intellectual Property Rights;

 
            5.1.3  
it shall use its best efforts to raise sufficient financing for the Licensee to
hire skilled and experienced staff to fabricate, manufacture and then market the
products from the Technology in order to meet and exceed to the target minimums
that will pay the Licensor the royalties as prescribed;

 
            5.1.4  
as to each employee that is provided access to the Technology and/or the
Licensed Product, the Licensee shall secure the employee's execution of a
confidentiality agreement which provides that the employee may access and/or use
the Technology or the Licensed Product only under terms and conditions of the
confidentiality agreement which terms shall be determined by the Licensee with
the approval of the Licensor, and which shall include, without limitation,
express the acknowledgment by the employee of the Licensor's property and rights
in the Technology and the Licensed Product and express provisions prohibiting
the employee to:

 
5.1.4.1  
sub-license, sell, lease, transfer, and distribute the Technology or the
Licensed Product in any manner whatsoever;

 
5.1.4.2  
make, manufacture, reproduce or replicate the Technology of the Licensed Product
in any manner whatsoever;

 
5.1.4.3  
make modifications, additions, alterations, enhancements, improvements, upgrades
or new versions of the Technology or Licensed Product in any manner whatsoever;

 
            5.1..5  
it shall effect and maintain adequate security measures to the Licensor to
safeguard the Technology from access and misuse by any unauthorized persons
(including the copies thereof).

 
5.2
The Licensee shall be responsible for obtaining all necessary governmental
approvals for the development, production, distribution, sale and use of any
Licensed Product, at the Licensee's expense, including, where applicable and
without limitation, any safety or feasibility studies. The Licensee shall have
the sole responsibility of any warning labels, packaging and instructions as to
the use of the Licensed Product and for the quality control for any Licensed
Product.

 
5.3
To the extent required by applicable laws, it at all, the Licensee agrees that
the Licensed Product will be manufactured and/or provided in such countries,
subject to such consents as may be required or obtained, if at all, from the
relevant regulatory and/or administration and/or governmental authorities.

 
8

--------------------------------------------------------------------------------


5.4
The Licensee shall be responsible for obtaining all third party consents and
approvals required, including obtaining the right and authority to use,
distribute, copy, reproduce, broadcast or otherwise disseminate works protected
by copyright.

 
5.5
The Licensee shall not use the name, logo or trademarks of the Licensor or any
variation thereof without the Licensor's prior written consent.

 
5.6
The Licensee agrees to register this Agreement with any foreign governmental
agency which requires such registrations, and the Licensee shall pay all costs
and legal fees in connection therewith. In addition, the Licensee shall assure
that all foreign laws affecting thus Agreement for the sale of the Licensed
Product arc satisfied.

 
5.7
The Licensee shall maintain complete and accurate records of:

 
5.7.1  
all transactions relating to the Technology and the Licensed Product;

 
5.7.2  
all copies made of the Technology and the Licensed Product;

 
5.7.3  
the number of sub-licences issued to end-users in respect of the Licensed
Product; and

 
5.7.4  
the Revenue received by the Licensee.

 
 
which the Licensee shall produce to the licensor on request from time to time.

 
5.8
At the end of twelve (12) months from the Effective Date and thereafter on a
quarterly basis, the Licensee shall submit or caused to be submitted to the
Licensor accurate and complete sales reports indicating the actual sales volume
for the relevant quarter and individual sale prices. All sales reports shall be
accompanied by copies of sale transaction documents, including all invoices to
the End-Users.

 
5.9
The Licensee agrees that the Licensor shall, at reasonable intervals, have the
right to appoint an independent auditor to examine the Licensee's relevant books
and records to verify the Licensee's fulfillment of its obligations under this
Agreement. The cost of such audit conducted shall be borne by the Licensee.

 
5.10
The Licensee shall at all reasonable times permit the Licensor to check the use
of the Technology, Licensed Product and Documentation by the Licensee and/or
verify the accuracy of any and all sales reports furnished by the Licensee to
the Licensor and for that purpose, the Licensor shall be entitled to enter into
any of the Licensee's premises upon prior notice being given (and the Licensee
hereby irrevocably licenses the Licensor, its employees and agents to enter such
premises for such purpose).

 
6.       WARRANTY AND LIABILITY
 
6.1
The Licensor represents and warrants that is has full corporate right and power
to enter into this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
6.2
The Technology are provided on an "As-Is" basis without any warranty of any
kind, express or implied. The Licensor does not make or give any representation,
warranty or undertakings to the following effect:

 
    6.2.1      
that the functions contained in the Technology will meet the Licensee's specific
requirements or that the functions contained in the Technology or the operation
of the Technology will be uninterrupted or error free or that any defects will
be corrected;

 
    6.2.2    
that the Technology will be effective or fit for any purpose or that it is
supplied by the Licensor free from any defect or error, or

 
    6.2.3    
that the use or sale of the Licensed Product or the use of the Technology and/or
Documentation will not infringe any of the copyright or the Intellectual
Property Rights or any other rights belonging to or alleged to belong to any
third party.

 
6.3
The express terms of this Agreement are in lieu of all warranties, conditions,
terms, undertakings and obligations implied by statute, common law, custom,
trade usage, course of dealing or otherwise, all of which are hereby excluded to
the fullest extent permitted by law.

 
6.4
The Licensor shall not be liable to the Licensee, End-User or any third party
for any special, indirect, incidental, punitive, consequential, exemplary or any
other damages whatsoever (including, without limitation, damages for loss of
profits or revenues, business interruption, loss of data, loss of business
information, other pecuniary loss and cost of legal expense) in connection with
this Agreement and, without limitation, the use or performance of the
Technology.

 
6.5
The total and cumulative liability of the Licensor to the Licensee for any
claims or damages under this Agreement whether arising out of contract, tort or
any other cause of action, shall be limited to direct damages and shall in no
event exceed the sums paid by the Licensee to the Licensor under this Agreement
in the last twelve (12) months prior to the event giving rise to the claim.

 
7.       INTELLECTUAL PROPERTY RIGHTS
 
7.1
The Licensee shall have the right to apply for registration of any of the
Intellectual Property Rights anywhere in the world that the Licensor has not
applied for a Patent, however the Licensee shall at no time challenge the
validity and the Licensor's ownership of the same.

 
7.2
Interest and title to all Improvements carried out by the Licensee (the
"Licensee's Improvements"), if any, shall be the subject matter of intellectual
property and shall vest solely and exclusively in the Licensor.



 
10

--------------------------------------------------------------------------------

 
 
7.3
Licensee shall report in writing to the Licensor the details of any and all
Improvements carried out by the Licensee and shall produce to the Licensor such
written reports one (1) month after the Effective Date and thereafter on a
monthly basis without demand. The Licensor shall be entitled at any time to be
availed of further details of any such report furnished, including any record or
document in support thereof

 
            OR
 
7.4
Notwithstanding anything to the contrary, nothing in this Agreement shall be
construed as according to the Licensee any right whatsoever to customized,
adapt, alter or make any changes to the Technology.

 
7.5
For the avoidance of doubt, the Licensee shall not be entitled to, and the
Licensor shall not be obliged to provide, any improvements, or any upgrade,
development or improvement to the Technology and/or Licensed Product.

 
7.6
The Parties shall negotiate in good faith and set out in a separate written
agreement their respective rights and obligations vis-a-vis commercialization
and protection of the Intellectual Property Rights in the Licensee's
Improvements.

 
8.       CONFIDENTIALITY
 
8.1
The parties agree that during the Term of this Agreement and after this
Agreement expires or is terminated (as the case maybe), a party receiving
Confidential Information of the other party will continue:

 
8.1.1  
to maintain in confidence such Confidential Information to the same, extent such
party maintains its own proprietary aud confidential information;

 
8.1.2  
not to disclose such Confidential Information to any third party without prior
written consent of the other party; and

 
8.1.3  
not to use such Confidential Information for any purpose except those permitted
by this Agreement.

 
8.2
Provided that where the Licensor is the party receiving Confidential
Information, the Licensor may disclose all or part of that Confidential
Information to its associates on the basis that such associates shall also
observe and be bound by the provisions of this Agreement. For the purpose of
this Agreement, the associates of the Licensor shall include the Licensor's
related corporations (as defined in the Companies Act).


8.3
Notwithstanding any other provisions in this Agreement and for the avoidance of
doubt, the Licensor shall be entitled to disclose to any third parties the fact
of this Agreement and its ownership of the Intellectual Property Rights and such
disclosure may be for any purpose whatsoever.



 
11

--------------------------------------------------------------------------------

 

9.    INDEMNITY
 
9.1   
The Licensee shall indemnify and hold the Licensor harmless from and against any
and all costs, losses, liabilities and expenses (including legal costs on a full
indemnity basis) in connection with or arising out of:

 
9.1.1  
any breach of the Licensee's obligations in this Agreement, including without
limitation, any breach of warranties herein, or any third party claim, action or
allegation brought about against the Licensor related to the Licensee's use or
misuse of the Technology, or the Licensed Product or Documentation or any
Intellectual Property Rights, or any dispute between the Licensee and any third
party; or

 
9.1.2  
any act or omission or default by the Licensee or its agents, employees and
contractors pursuant to this Agreement.

 
9.2   
In addition to any other remedies available to the Licensor under this Agreement
orotherwise, the Parties agree that any unauthorized use, alteration,
modification, amendment, reproduction, publication, disclosure or transfer of
the Technology, or the Licensed Product or Documentation or any Intellectual
Property Rights, will entitle the Licensor to any and all available equitable
remedies against the Licensee.

 
10.    INFRINGEMENT ACTIONS
 
10.1  
If any claim is made or threatened against the Licensee by any third party that
the exercise by the Licensee of any rights granted under this Agreement by the
Licensor infringes any Intellectual Property Rights of any other person, the
Licensee shall fully notify the Licensor as soon as it becomes aware of the
claim or threatened claim.

 
10.2  
'THe Licensor shall be given full control of any proceedings or negotiations in
connection with the claim and shall be exclusively entitled to appoint and
instruct legal advisors and counsel in connection with any such proceedings or
negotiations and to determine the forum for any such proceedings.

 
10.3  
The Licensee shall, at its own costs, give the Licensor all reasonable
assistance for the purpose of any such proceedings or negotiations.

 
10.4  
The Licensee shall not pay or accept any such claim, or compromise any such
proceedings without the consent of the Licensor.

 
10.5  
The Licensor shall be entitled to require the Licensee to take such steps as the
Licensor may reasonable require to mitigate or reduce any loss or damage.

 
10.6
The Licensee shall permit any action to be brought in its name if required by
law.


 
12

--------------------------------------------------------------------------------

 
 
10.7
The Licensor shall have no liability to the Licensee in respect of any claim for
infringement of any Intellectual Property Rights which is based on the use of or
any other dealing in any of the Intellectual Property Rights otherwise than in
accordance with this Agreement.

 
11.     TERM AND TERMINATION
 
11.1
This Agreement shall last for a period of sixteen (20) years from the Effective
Date.

 
11.2  
[The Parties agree to review the commercial viability of the Licence granted
under this Agreement at the end of two (2) years from the Effective Date and may
(but shall not be obliged to) vary, by mutual agreement in writing, the terms
and conditions herein. Unless varied as aforesaid, this Agreement and its terms
and conditions shall continue to apply for the balance of the Term. ]

 
11.3
This Agreement may be terminated:

 
11.3.1  
without cause, by the Licensee giving not less than sixty (60) days written
notice to the Licensor;

 
11.3.2  
forthwith by either party if the other commits any breach of any term of this
Agreement and which (in the case of a breach capable of being remedied) is not
remedied within fourteen (14) days of a written request to remedy the same. Save
that a breach for non-payment or under-paymcnt of Royalty shall be remedied
within seven (30) days.

 
11.3.3  
forthwith by either party if the other shall convene a meeting of its creditors
or if a proposal shall be made for a scheme of arrangement or a proposal for any
other composition scheme or arrangement with (or assignment for the benefit of)
its creditors or if the other shall be unable to pay its debts as they fall due
or if a receiver and/or manager or similar officer is appointed in respect of
all or any part of the business or assets of the other party or if a petition is
presented or a meeting is convened for the purpose of considering a resolution
or other steps are taken for the winding up of the other party or for the
placing of the other party under judicial management (otherwise than for the
purpose of a solvent scheme of amalgamation or reconstruction).

 
11.4
Any termination of this Agreement howsoever occasioned shall be without
prejudice to any other rights or remedies a party may be entitled to hereunder
or at law and shall not affect any accrued rights or liabilities of either party
nor the coming into or continuance in force of any provision hereof which is
expressly or by implication intended to come into or continue in force on or
after such termination.

 
11.5  
Upon termination of this Agreement by the Licensor (howsoever occasioned):

 
11.5.1  
the Licensee's rights to use the Technology, Licensed Product and Documentation
and all other rights as set forth in this Agreement shall cease with immediate
effect; and

 
13

--------------------------------------------------------------------------------


11.5.2  
the Licensee shall within fourteen (14) days deliver up, at its own cost and
expense, to the Licensor all and any copies of the Technology, the Licensed
Product and Documentation, and procure the erasure or obliteration of all
storage devices or media used to store, contain, carry or record the same, and
shall certify in writing to the Licensor that no copies thereof have been
retained; and

 
11.5.3  
the Licensee shall not use, have used, make, have made, sell, have sold and
lease, sell or otherwise apply any technology (including software, whether as
source codes or otherwise) which are similar to the Technology except through a
licence of the Technology to be granted by the Licensor on terms and conditions
to be agreed in writing between the Licensor and the Licensee.

 
11.6 
Upon expiration of this agreement, the Licensor's rights to the Technology,
Licensed Product and Documentation shall revert to the Licensee, (provided the
minimum annual royalties have been paid) and no further royalties shall be
payable.

 
11.7
In addition to such provisions which survive the expiration or termination of
this Agreement by operation of law, the provisions of Clauses 3.6, 3.7, 5.7,
5.9, 5.10, 6, 7, 8, 9, 10, 11 and 12 shall continue in force in accordance with
their terms, notwithstanding the expiration or termination of this Agreement for
any reason.

 
12.     GENERAL PROVISIONS
 
 
12.1 
The relationship between the Licensor and Licensee is that of independent
contractors. The Licensor and Licensee are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. The Licensor and
Licensee shall have no power to bind or obligate each other in any manner, other
than as is expressly set forth in this Agreement.

 
12.2
Neither this Agreement nor any rights granted hereunder may be assigned or
transferred by Licensee without the prior written consent of the Licensor.

 
12.3
This Agreement sets forth the entire agreement and understanding between the
parties as to the subject matter hereof. There shall be no amendments or
modifications to this Agreement, except by a written document which is signed by
both parties.

 
12.4
The headings for each article and section in this Agreement have been inserted
for 12.1 convenience of reference only and are not intended to limit or expand
on the meaning of (the language contained in the particular article or section.

 
14

--------------------------------------------------------------------------------


12.5  
Should anyone or more of the provisions of this Agreement be held invalid or
unenforceable by a court of competent jurisdiction, it shall be considered
severed from this Agreement and shall not serve to invalidate the remaining
provisions thereof. The parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by them when entering this Agreement may be
realized.

 
12.6
This Agreement shall be construed and enforced in accordance with the laws of
Nevada.

 
12.7  
Any and all disputes arising out of or in connection with this Agreement
including any question regarding its existence, validity or termination, shall
be referred to arbitration in Nevada in accordance with the Rules for the time
being in force which rules are deemed to be incorporated by reference into this
clause. The tribunal shall consist of one (1) arbitrator to be appointed
pursuant to the arbitration Rules. The arbitrator's decision shall be final and
binding upon the parties and shall provide the sole and exclusive remedies of
the parties. All judgement upon the award so rendered may be entered in any
court having jurisdiction or application may be made to such court for a
judicial acceptance of the award or orders of enforcement. The commencement of
any arbitration proceedings under this Clause shall in no way affect the
continual performance of the obligations related to the subject matter of such
proceedings. All arbitration proceedings shall be in the English Language.

 
12.8  
Any delay in enforcing a party's rights under this Agreement or any waiver as to
a particular default or other matter shall not constitute a waiver of such
party's rights to the future enforcement of its rights under this Agreement,
excepting only as to an express written and signed waiver as to a particular
matter for a particular period of time.

 
12.9  
Any notices required by this Agreement shall be in writing, shall specifically
refer to this Agreement and shall be sent by registered or certified airmail,
postage prepaid, or by telefax, telex or cable, charges prepaid or by overnight
courier, postage prepaid and shall be forwarded to the respective addresses set
forth below unless subsequently changed by written notice to the other party:
 
For the Licensor:       David Bychkov
                                     7432 Emerald Drive
                                     Manassas, Virginia
 
 
For the Licensee:      BT2 International, Inc.
                                    Suite 2067, 1117 Desert Lane,
                                    Las Vegas NV 89102-0000
 
Notice shall be deemed delivered upon the earlier of (i) when received, (ii)
three (3) days after deposit into the mail, or (iii) the date notice is sent via
telefax, telex or cable, (iv) the day immediately following delivery to
overnight courier (except Sunday and holidays).

 
15

--------------------------------------------------------------------------------


12.10  
Save as provided in Clause 12.11 below, a person who is not a party to this
Agreement has no right under the Contracts (Rights of Third Parties) Act 2001 to
enforce any terms and conditions of this Agreement.

 
12.11  
If, at any time after the date of this Agreement the functions and operations of
the Licensor are assigned, merged, transferred into or otherwise forms part of
another organization (the "New Entity"), such that the New Entity takes over the
whole or substantially the whole of the Licensor's operations, then it is agreed
that this Agreement may, at the option of the Licensor, be novated to the New
Entity which will than assume all of the Licensor's rights and obligations
hereunder. It is further agreed that the Licensor may assign all or any part of
its rights hereunder to the New Entity or to any Licensor's Affiliate at nominal
consideration.



IN WITNESS WHEREOF this Agreement has been executed as of the day and year set
out below.
 
For and on behalf of:
 
BT2 International, Inc.

      Signature: /s/Joseph Batty   Name: Joseph Batty   Designation: Chief
Executive Officer   Date:    

 
In the presence of:
 
Signature:________________________
 
Name:____________________________
 
Date:_____________________________




 
16

--------------------------------------------------------------------------------

 
 
For and on behalf of:
 
David Bychkov_________________________
 

      Signature: /s/David Bychkov   Name: David Bychkov   Designation: Owner,
Exmocare LLC   Date: June 8, 2008  

 
 

In presence of: /s/Nadia Madjid   Name: Nadia Madjid   Date: June 8, 2008  

 


 
17

--------------------------------------------------------------------------------

 

SCHEDULE 1

 
Description of Technology


All products that are fabricated and manufactured using the designs from the
following patents pending as described below:
 
Bluetooth-transmitting biosensor wristwatch to simultaneously detect and
continuously monitor heart rate, heart rate variability, skin conductance, skin
temperature, relative moment and other vital signs.
 
Biosensor enhanced steering wheel to simultaneously detect and continuously
monitor electrocardiogram, galvanic skin response, skin temperature and relative
movement.
 
Biosensor enhanced turnstile to detect galvanic skin response, skin temperature
and torque.
 
Biosensor enhanced PC mouse to detect heart rate, galvanic skin response, skin
temperature and relative movement.
 
System to detect human emotions from the above mentioned wristwatch, above
mentioned steering wheel, above mentioned turnstile and above mentioned mouse.
 
System to process physiological, emotional and hardware-related alerts through
the internet, cellular networks and other media from the above mentioned
products.
 

 
18

--------------------------------------------------------------------------------

 
SCHEDULE 2

Royalty Obligations arc in accordance with the following Royalty Policy:
 
BT2 INTERNATIONAL, INC.
 
DIRECTORS' RESOLUTION
 
Business Model/Royalty Policy


Business Model


BT2 International, Inc. has developed the BT2 watch (hereinafter know as BT2)
that is intended for mass production and sale to mature adults who need
assistance with their daily living and could benefit from the BT2 ability to
monitor their vital signs on a regular basis.
 
The Company intends to market the BT2 similar to a cellular phone. The BT2 unit
will be provided to a customer at a "nominal" price, plus a monthly fee to
monitor the results from the unit. Current planning provides for the BT2 to be
sold at approximately $100 per unit and the monthly monitoring fee to be
approximately $30 per month.
 
The BT2 will be sold by a network of distributors around the world and will be
monitored by security companies, phone companies, etc. The vital sign results
from the BT2 will be assessed by the computers that receive the signals and the
monitor/computer will determine what type of corrective action may be needed on
a patient by patient basis.


Royalty Policy


BT2 International, Inc. will split its revenue into 2 categories:
 
1. BT2 unit sales
2. Monthly monitoring revenue
 
Since the units are sold at a "nominal" price, there will be little or no profit
derived from these sales. It is the monthly monitoring revenues that will
produce a healthy revenue stream and significant profits. The margins on this
revenue stream will be substantial.
 
The $30 per month revenue stream will be divided amongst the distributor, the
monitoring company and BT2 International, Inc. Our current expectations are that
BT2 International, Inc. will receive between $10 and $20 per month for each of
these units sold. Final determination of how this monthly fee will be allocated
will depend on the country and the company that is engaged to monitor the units.

 
19

--------------------------------------------------------------------------------

 

BT2 International, Inc. intends to place 30% of its revenue (between $10 and S20
per month for each of these units) from this monthly monitoring fee into a
royalty pool.


Payments will be made from this royalty pool to the following 3 parties:
 
1. Royalty Unit Holders
 
a.  Royalty Unit Holders are those people/corporations who have purchased a unit
as an investment in BT2 International, Inc.
 
b. The Royalty Units will be considered "Non-mature" until they have been repaid
for 2 times the amount of the purchase price
 
c. The Royalty Units will be considered "Mature" once they have been repaid for
2 times the amount of the purchase price
 
d. Once the Royalty Units have been repaid for 2 times the amount of the
purchase price and have "Matured" the formula for determining the amount of the
royalty due to these Units will change.
 
2. Exmocare LLC, et al
 
a. Exmocare LLC and David Bychkov are the inventors of BT2
 
b. As part of the creation of BT2 International, the inventors are due to be
paid a  royalty.
 
3.      Shareholders of BT2 International, Inc.
 
The formula for determining the amounts of these payments are as follows:
 
•      During the period that the Royalty Units have not matured:
 
1.  
60% of the amount placed into the royalty pool shall be paid to the Royalty Unit
holders

 
2.  
15% of the amount placed into the royalty pool shall be paid to Exmocare LLC, et
al

 
3.  
25% of the amount placed into the royalty pool shall be paid to the shareholders
of BT2 International, Inc.

 
•      After the Royalty Units have matured:
 
1.  
10% of the amount placed into the royalty pool shall be paid to the Royalty Unit
holders

 
2.  
25% of the amount placed into the royalty pool shall be paid to Exmocare LLC, et
al

 
3.  
65% of the amount placed into the royalty pool shall be paid to the shareholders
of BT2 International, Inc.

 
The amount of royalties to be placed into the royalty pool shall be calculated
quarterly and shall be paid within 15 days after the end of each quarter.

 
20

--------------------------------------------------------------------------------

 
SCHEDULE 3



 
Milestones and Grant of Equity


The parlies agree that there will be certain milestones to be achieved during
the development of the final product and the marketing of this BT2 product. As
each of these milestones is achieved, the Licensee shall grant the Licensor
common shares in BT2 International, Inc. as follows:
 
•  
Raising the first $100,000 of equity/royalty units in BT2 International, Inc. -
grant of 500,000 common shares

 
•  
Raising the next $500,000 of equity/royalty units in BT2 International, Inc. -
grant of 500,000 common shares

 
•  
Raising the next $1,000,000 of equity/royalty units in BT2 International, Inc. -
grant of 500,000 common shares

 
•  
Raising the more than $5,000,000 of equity/royalty units in BT2 International,
Inc. - grant of 2,500,000 common shares

 
•  
Meeting the $200,000 revenue mark from evaluation kit sales to prospective
distributors - grant of 500,000 common shares

 
•  
Meeting the $1,000,000 revenue mark from evaluation kit sales and/or BT2 watch
sales to prospective distributors - grant of 1,000,000 common shares

 
•  
BT2 International, Inc. going public or merging with a public company - grant of
5,000,000 common shares

 
•  
Transfer of title of ownership as per Clause 2.3 - grant of 500,000 common
shares


21

--------------------------------------------------------------------------------

